382 F.2d 1021
Robert J. SILVA Appellant,v.UNITED SERVICES AUTOMOBILE ASSOCIATION, Appellee.
No. 21927.
United States Court of Appeals Fifth Circuit.
Oct. 26, 1967.

Daniel A. McGovern, III, New Orleans, La., for appellant.
Richard C. Baldwin, Adams & Reese, New Orleans, La., for appellee.
Before GEWIN, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
A jury verdict was rendered agaisnt appellant on the merits of his claim for damages which allegedly arose out of injuries sustained when he was struck by an automobile insured by appellee.  The assignments of error are based on the action of the District Court in denying certain requested jury instructions.  Each is devoid of merit.


2
Affirmed.